                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                      GREENEVILLE DIVISION

   BRIAN CASTLE,                                  )
                                                  )
                                                  )              2:19-CV-00092-DCLC
                   Plaintiff,                     )
                                                  )
          vs.                                     )
                                                  )
   KINGSPORT PUBLISHING                           )
   CORPORATION,                                   )
                                                  )
                                                  )
                   Defendant.
                                                  )

                                MEMORANDUM OPINION AND ORDER
          Defendant Kingsport Publishing Corporation (Defendant) has filed a Motion for

   Summary Judgment [Doc. 54]. Plaintiff has responded [Doc. 66]. Plaintiff Brian Castle also

   filed a Motion for Partial Summary Judgment [Doc. 56], which Defendant opposed [Doc. 65].

   Both motions address the same issue: whether Defendant’s use of Plaintiff’s Photograph violated

   Section 501 of the Copyright Act, 17 U.S.C. § 101 et seq. The matter is now ripe for

   adjudication.

   I.     FACTUAL BACKGROUND

          The facts in this case are largely undisputed. In 2018, Sullivan County, Tennessee

   decided to build a new high school, which turned out to be an unpopular decision at the time.

   [Doc. 66-1, ¶ 22-23]. After construction began, a public debate ensued over whether they were

   constructing the school over sinkholes [Doc. 66-1, ¶ 24-25]. It became a “hot topic” with the

   Sullivan County Board of Education and in the community as a whole [Doc. 66-1, ¶ 28].

   Numerous social media postings addressed the topic but because “no one could confirm them,”

   Plaintiff set out to prove their existence with his drone [Doc. 66-1, ¶ 27].     Believing the

                                                 1

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 1 of 16 PageID #: 925
   community should have “information about the construction site,” he flew his drone over the

   site in July 2018, and took “a drone image,” which became the Photograph at issue in this case

   [Doc. 66-1, ¶¶ 32- 33]. Plaintiff added the yellow descriptive text into the Photograph [Doc. 66-

   1, ¶ 43].    Plaintiff believed his Photograph proved they were building the high school over

   sinkholes [Doc. 66-1, ¶ 31].

          On August 1, 2018, the Sullivan County Board of Education called a meeting to discuss

   the issue of “potential sinkholes at the West Ridge High School construction site.” [Doc. 66-1, ¶

   44]. Before the meeting, Plaintiff had the Photograph enlarged to 2 ft. x 5 ft. and gave it to

   school board member Mark Ireson so that he could use it at the meeting [Doc. 66-1, ¶ 44-48].

   The meeting was a “completely packed house” with people overflowing “out in the parking lot.”

   [Doc. 66-1, ¶ 46].    Plaintiff attended the meeting and distributed about 10 copies of the

   Photograph, which circulated in the crowd [Doc. 66-1, ¶ 50]. He was not, however, identified as

   the source or creator of the handouts, and they did not contain any copyright notices. [Doc. 66-1,

   ¶ 53, 64].

          At the meeting, board member Ireson displayed Plaintiff’s enlarged Photograph as

   evidence of possible sinkholes at the site [Doc. 66-1, ¶ 59]. And while many believed the

   Photograph showed evidence of the presence of sinkholes, the lead engineer did not [Doc. 66-1,

   ¶ 58, 60]. The geotechnical engineer for the project, Mr. Alex Merrit, however, explained that

   the geologic formations in the Photograph were not sinkholes at all but “were a result of blasting

   operations….” [Doc. 66-1, ¶ 60].

          Plaintiff posted the Photograph and the drone footage on his Facebook page after the

   BOE meeting [Doc. 66-1, ¶¶ 67-67]. There were at least 3,500 views of his drone footage and

   Photograph on his Facebook page [Doc. 66-1, ¶ 70]. The day after the BOE meeting, on August



                                                   2

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 2 of 16 PageID #: 926
   2, 2018, Plaintiff called a news outlet about licensing his Photograph. But he does not recall

   which specific news or media outlets he contacted about a license [Doc. 66-1, ¶¶ 76-77]. In any

   event, he never licensed the Photograph, nor did he make any money from the Photograph [Doc.

   66-1, ¶ 78].

            On August 8, 2018, Defendant published a news article which republished the

   Photograph Plaintiff had distributed as a handout at the BOE meeting on August 1, 2018 [Doc.

   66-1, ¶ 88]. Defendant was unaware that Plaintiff had created the Photograph prior to using it in

   their news story [Doc. 66-1, ¶ 89].                 Its article was about the public debate over whether

   geological formations depicted in the Photograph were the result of sinkholes or blasting during

   the construction of the high school [Doc. 66-1, ¶ 92]. Plaintiff acknowledges that Defendant’s

   use of the Photograph was for “news reporting.” [Doc. 66-1, ¶ 90].

            Defendant displayed the Photograph at the top of its news article. [Doc. 55-2, pg. 143].

   Defendant’s article is reprinted here:




   Images of “anomalies” Sullivan County school board member Mark Ireson identified as potential sinkholes turned out to be the
   result of rock blasting, an engineer told the school board Tuesday.


                        Engineer explains origin of ‘sinkholes’ on West Ridge High site



                                                                 3

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 3 of 16 PageID #: 927
         BLOUNTVILLE — The purported sinkholes on the site of Sullivan County’s
         future high school turned out to be pits formed by blasting rock, an engineer says.

         That’s how Alex Merritt on Tuesday night shot down the drone images school
         board member Mark Ireson introduced last week, images Ireson presented as
         “anomalies” needing further investigation as possible sinkholes and a reason to
         delay awarding the construction bid for West Ridge High School.

         Merritt, geotechnical engineer of record for the project and Tri-Cities branch
         manager for GEOServices LLC, told the Board of Education the purported
         sinkholes are nothing more than blasting pits left from dynamiting rock to level
         the site of the new school, which is scheduled to open in the fall of 2020. One
         photo indicated 139 F150 pickups would fit in the anomaly.

         One pit was shown in drone photos Ireson shared with the BOE during a called
         meeting to vote on the West Ridge construction contracts, the same pit also shown
         in a drone video posted on Facebook. Merritt said that pit and a smaller one were
         simply the result of blasting.

         “That is not a karst-induced sinkhole. That is blasting operations,” Merritt told the
         board after an introduction from architect Dineen West.

         She had offered to call Merritt during last Wednesday’s called BOE meeting,
         during which a roomful of mostly school opponents faced the board. However,
         the BOE approved granting the low bids on the construction contracts totaling
         almost $59.3 million, including $4.8 million to be paid from fund balance and the
         rest from bond proceeds.

         Merritt said that Ireson’s presentation at the called meeting focused on March
         2017 information included in a bid packet and that additional investigation of
         possible sinkholes on the site had been done.

         “That further review has been completed,” Merritt said.

         He said initially five core borings were done on the site, but that after the footprint
         of the school was moved slightly, 12 new borings in “May or June” of this year
         were completed.

         Ireson said he had asked for the results of the additional investigations, but
         Director of Schools Evelyn Rafalowski told him it “didn’t happen.”

         After Merritt left, Ireson asked for the details on the second set of borings as well
         as any potential additional areas of concern the drilling might have revealed. West
         and Rafalowski said they would supply that information to the board.




                                                   4

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 4 of 16 PageID #: 928
          After the meeting, West described the March 2017 “anomalies” language in bid
          documents as boilerplate for any major construction project in sinkhole-prone
          Northeast Tennessee.

          During the BOE meeting, Rafalowski also presented a packet of documents
          indicating the Tennessee Department of Education had no findings, issues or
          problems with the way the school system has handled federal money for the past
          three years.

          Ireson had said that auditor Dustin Winstead had told him an investigation of
          carryover federal funds and possible need for corrective actions would be
          initiated, but Winstead’s boss, Maryanne Durski, wrote a letter dated Monday
          saying that “no corrective actions were needed” on any federal audits.

          “I think it was more of a misunderstanding than anything,” Rafalowski said.

   [Doc. 55-2, pg. 143-45].

          Defendant received about $15.20 from indirect advertisements based on web traffic to the

   article [Doc. 66-1, ¶ 97]. It has not sold any copies of the Photograph or used it to promote or

   increase traffic to its website. [Doc. 66-1, ¶ 95, 96]. Plaintiff contends he would have charged

   Defendant $4,000 to $5,000 to license the Photograph, but readily admits he has never received

   that kind of money for any of the photographs he has ever created [Doc. 66-1, ¶ 98-99].

          Plaintiff sued Defendant under Section 501 of the Copyright Act, claiming that

   Defendant reproduced without authorization his Photograph which Plaintiff owned and had

   registered [Doc. 1, pg. 1]. Defendant filed a Motion to Dismiss, asserting a “fair use” affirmative

   defense to Plaintiff’s case [Doc. 26]. The Court denied his motion [Doc. 46] finding that the

   Court could not adequately address whether Defendant’s use constituted “fair use” simply on the

   pleadings, without more contextual information. Since that denial, Defendant has filed its

   Motion for Summary Judgment, claiming there is no genuine issue of material fact and that it is

   entitled to judgment as a matter of law.




                                                   5

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 5 of 16 PageID #: 929
   II.    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DOC. 54]

          Defendant has filed a Motion for Summary Judgment [Doc. 54], claiming that its use of

   Plaintiff’s Photograph as part of its on-line news story was “fair and impliedly licensed.” [Doc.

   55, pg. 6]. It claims that Plaintiff “widely, and intentionally, published the photograph at issue

   here before ever attempting to obtain a fee for it.” [Id.]. It claims that its news story simply

   “recount[ed] the debate over what the photograph actually depicted, and displayed the

   photograph given to the reporter.” [Id. at pg. 7].

          In response, Plaintiff contends that Defendant’s use of his Photograph was not “fair use”

   because Defendant used the Photograph “for the same purpose for which it was created, namely

   to show an aerial view of the West Ridge High School construction site to determine whether

   geological sinkholes existed (or not).” [Doc. 66, pg. 7]. Plaintiff claims Defendant did not report

   “on any political or social controversy that arose because of the very existence of the photograph

   itself.” [Doc. 66, pg. 10]. He argues that the Photograph was not controversial, but it was the

   subject matter of the photograph that lends itself to controversy. [Doc. 66, pg. 13]. It is this

   distinction that he claims makes all the difference. As a result, Plaintiff argues Defendant’s

   motion should be denied.

   III.   STANDARD OF REVIEW

          Summary judgment is proper where “the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

   genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

   of law.” Fed.R.Civ.P. 56(c). In ruling on a motion for summary judgment, the Court must view

   the facts contained in the record in the light most favorable to the nonmoving party. Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v.



                                                    6

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 6 of 16 PageID #: 930
   Eliadis Inc., 253 F.3d 900, 907 (6th Cir. 2001). The moving party bears the initial burden of

   demonstrating that no genuine issue of material facts exists. Celotex Corp. v. Catrett, 477 U.S.

   317, 323 (1986).    The burden then shifts to the nonmoving party to “come forward with

   significant probative evidence showing that a genuine issue exists for trial.” McKinley v. Bowlen,

   8 F. App'x 488, 491 (6th Cir. 2001). The nonmoving party “may not rest upon mere allegations

   or denials of his pleading but must set forth specific facts showing that there is a genuine issue

   for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). A mere scintilla of

   evidence is not enough; the Court must determine whether a fair-minded jury could return a

   verdict in favor of the nonmoving party based on the record. Id. at 251-252.

   IV.    ANALYSIS

          A.      Introduction

          The Copyright Act protects “original works of authorship fixed in any tangible medium

   of expression.” 17 U.S.C. § 102(a). It provides that “[a]nyone who violates any of the exclusive

   rights of the copyright owner … is an infringer of the copyright or right of the author….” 17

   U.S.C. § 501(a). The owner of a copyright has exclusive rights to reproduce the work and in the

   case of pictorial works, the owner can display the work publicly. 17 U.S.C. § 106. To state a

   claim under the Copyright Act, the plaintiff must prove two elements: “(1) ownership of a valid

   copyright, and (2) copying of constituent elements of the work that are original.” Enchant

   Christmas Light Maze & Market Ltd. v. Glowco, LLC, 958 F.3d 532, 563 (6th Cir. 2020)

   (quoting Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)).

          Plaintiff asserts that he has a valid copyright in the Photograph he made and presented to

   school board member Mark Ireson. Indeed, he did register the Photograph but did not register

   the same image with his textual and visual additions that he distributed at the BOE meeting,



                                                   7

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 7 of 16 PageID #: 931
   which Defendant ultimately republished [Doc. 55-2, pg. 138; Doc. 55-2, pg. 143]. The focus of

   Defendant’s motion is not so much on whether Plaintiff’s copyright is valid but on whether its

   use in covering the controversy at the BOE meeting constituted “fair use” and not a violation of

   Plaintiff’s exclusive right.

           The Copyright Act requires a plaintiff to show the defendant violated at least one of the

   exclusive rights granted to the copyright holder. 17 U.S.C. § 106. In this case, Plaintiff contends

   that Defendant violated his right to display the Photograph exclusively by reproducing it on its

   webpage in the news story it covered regarding the controversy that occurred at the school board

   meeting on August 2, 2018. Defendant reproduced the Photograph in its news story covering the

   school board controversy. It contends, however, that it cannot be held liable because its use is

   covered by the “fair use” doctrine.

           B.      Fair Use Analysis

           The rights granted to copyright holders under the Copyright Act are not absolute but are

   qualified by “limitations on exclusive rights.” Kirtsaeng v. John Wiley & Sons, Inc., 568 U.S.

   519, 523, 133 S.Ct. 1351, 185 L.Ed.2d 392 (2013) (citing 17 U.S.C. §§ 107–22). Fair use is a

   statutory exception to copyright infringement. Princeton Univ. Press v. Mich. Document Servs.,

   99 F.3d 1381, 1390 fn. 5 (6th Cir. 1996)(finding fair use is an affirmative defense, with the party

   claiming its application, carrying the burden of proof). The Copyright Act provides that “the fair

   use of a copyrighted work ... for purposes such as criticism, comment, news reporting, teaching

   ..., scholarship, or research, is not an infringement of copyright.” 17 U.S.C. § 107. The factors

   the statute requires the Court to consider include:

                   (1)     the purpose and character of the use, including whether such use is
                           of a commercial nature or is for nonprofit educational purposes;
                   (2)     the nature of the copyrighted work;


                                                    8

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 8 of 16 PageID #: 932
                  (3)     the amount and substantiality of the portion used in relation to the
                          copyrighted work as a whole; and
                  (4)     the effect of the use upon the potential market for or value of the
                          copyrighted work.


   17 U.S.C. § 107. It is a mixed question of law and fact. Harper & Row, Publishers v. Nation

   Enters., 471 U.S. 539, 560, 105 S.Ct. 2218, 85 L.Ed.2d 588 (1985). The statute requires the

   Court to engage in a “case-by-case determination of whether a particular use is fair.” Id. at 549.

   Where the “facts are sufficient to evaluate each of the statutory factors,” the Court can decide the

   fair use issue. Id. The Court will now turn to the statutory factors.

          1.      Purpose and Character of the Use

          The first statutory factor looks at the “purpose and character” of Defendant’s use of

   Plaintiff’s copyrighted work.     This includes consideration of “whether the new work is

   ‘transformative,’ and whether the use of that work is for commercial or noncommercial

   purposes.” Balsley v. LFP, Inc., 691 F.3d 747, 758 (6th Cir. 2012)(citations and quotations

   omitted). The Court should look to “whether the new work … adds something new, with a

   further purpose or different character, altering the first with new expression, meaning, or

   message.” Campbell, 510 U.S. at 579. If the work is “merely retransmitted in a different

   medium” or if the secondary use is “the same as the original use,” the new work is not

   transformative. Balsley, 691 F.3d at 758 (citing Kelly v. Arriba Soft Corp., 336 F.3d 811, 818-19

   (9th Cir. 2003)).

          Defendant contends here that it materially transformed the nature and meaning of

   Plaintiff’s Photograph by adding news commentary about the controversy Plaintiff’s Photograph

   generated at the school board meeting. It claims its purpose was to report that the Photograph

   did not depict what school board member Ireson claimed it depicted. On the other hand, Plaintiff


                                                    9

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 9 of 16 PageID #: 933
   argues Defendant’s secondary use was not transformative “because Defendant did not report on

   any political or social controversy that arose because of the very existence of the photograph

   itself.” [Doc. 66, pg. 10].   He argues, instead, Defendant “merely used the photograph to

   illustrate a descriptive news story about whether the holes in the ground at the construction site

   constituted geographic sinkholes or man-made holes.” [Doc. 66, pg. 10].

          Defendant’s use of the Photograph was for news reporting, and Plaintiff does not dispute

   that [Doc. 66-1, ¶ 90]. The caption under the Photograph provides: “Images of ‘anomalies’

   Sullivan County school board member Mark Ireson identified as potential sinkholes turned out to

   be the result of rock blasting, an engineer told the school board Tuesday.” [Doc. 55-2, pg. 143].

   Rather than simply using the Photograph to illustrate a “descriptive news story,” Defendant was

   going to the heart of the controversy with its commentary. School board member Ireson used the

   2 ft. x 5 ft. enlarged Photograph to show the members of the BOE, and for that matter, the public,

   that these anomalies were sinkholes and warranted further investigation. Many believed that the

   Photograph showed the presence of sinkholes. [Doc. 66-1, ¶ 58]. That generated a significant

   controversy which would have obviously impacted the continued construction of the new school.

   Defendant did not merely reprint the Photograph in a different medium with nothing more, and it

   did not republish the Photograph adopting Plaintiff’s view of what it depicted. It presented a

   contrary view – that of the geotechnical engineer over the construction project. Defendant

   explained that “[t]he purported sinkholes … turned out to be pits formed by blasting rock, an

   engineer says. That’s how Alex Merritt … shot down the drone images … Ireson introduced last

   week, images Ireson presented as ‘anomalies’ needing further investigation as possible

   sinkholes….” [Doc. 55-2, pg. 143](emphasis added). Again, the focus was on a contrary view

   of the drone images that Ireson was claiming justified further investigation     Defendant’s use



                                                  10

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 10 of 16 PageID #: 934
   brought new meaning to the Photograph and directly challenged Ireson’s and Plaintiff’s

   interpretation of the Photograph.

          A secondary use “can be transformative in function or purpose [even] without altering or

   actually adding to the original work.” Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756

   F.3d 73, 84 (2d Cir. 2014) (quotation omitted). Defendant did not alter Plaintiff’s Photograph,

   but its use differed from that of Plaintiff. Plaintiff used the Photograph to show “whether the

   reported sinkholes actually existed at the proposed location for the new high school.” [Doc. 66,

   pg. 6]. He claims, however, that Defendant “used the Photograph to merely illustrate a news

   story about the subject matter depicted in the image.” [Doc. 66, pg. 13]. But Defendant did not

   use the Photograph for that purpose at all. Rather, it used it to address issues of public concern

   generated as a result of Ireson’s presentation to the BOE, which included the use of the

   Photograph to prove his point. It was the Photograph that the engineer rebutted and it was that

   rebuttal that Defendant’s news story was about. See Philpot v. Media Research Center, 279

   F.Supp.3d 708, 714-15 (E.D.Va. 2018)(finding fair use because, in part, the defendant had used

   the image to address “issues of public concern”).

          The preamble to Section 107 specifically identifies “news reporting” as not an

   infringement of a copyright. But Plaintiff claims this “only applies to news reporting of the

   copyrighted work itself[] not news reporting about the subject matter depicted in the image.”

   [Doc. 66, pg. 11](citing Barcroft Media, Ltd. v. Coed Media Grp., LLC, 297 F. Supp. 3d 339,

   352 (S.D.N.Y. 2017)). Barcroft does not help Plaintiff here. Barcroft noted that a display of an

   image may be transformative “where the use serves to illustrate criticism, commentary, or a news

   story about that work.” Barcroft Media, Ltd., 297 F. Supp. 3d at 352. But that is what

   Defendant did, reporting on the various criticism about what the Photograph depicted. Ireson and



                                                  11

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 11 of 16 PageID #: 935
   Plaintiff claimed the image showed sinkholes, the engineer said blasting pits. Defendant did not

   use the Photograph as an “illustrative aid” to show the presence of sinkholes.

          Under this factor, the Court also considers whether Defendant’s use was for commercial

   purposes. To be sure, Defendant received about $15.20 from indirect advertisements based on

   the web traffic its website received from views of the article.        [Doc. 66-1, ¶ 97].     The

   significance of commercialism on fair use decreases “the more transformative the work” is.

   Campbell, 510 U.S. at 579. In Campbell, the Supreme Court noted that the weight to give

   commercialism “will vary with the context….” Id. at 585. In other words, it is not dispositive.

   In Campbell, the Supreme Court reversed the decision of the lower court because it had given

   “dispositive weight to the commercial nature” of the work. Id. at 584. The Supreme Court held

   that the “commercial … purpose of a work is only one element of the first factor enquiry into its

   purpose and character.”1 Id. Taking that cue from Campbell, on balance, commercialism does

   not play a significant role in this case. Unlike in Balsley, where the defendant made over one-

   million dollars on the sales of the magazine that contained the pirated photograph, Defendant

   made less than $20.00. Balsley, 691 F.3d at 771.

          2.      Nature of the Copyrighted Work

          The second factor addresses the “nature of the copyrighted work.” 17 U.S.C. § 107(2).

   “This factor calls for recognition that some works are closer to the core of intended copyright

   protection than others, with the consequence that fair use is more difficult to establish when the

   former works are copied.” Campbell, 510 U.S. at 586. Under this factor, the Court considers



   1  As the Supreme Court in Campbell noted, “[i]f, indeed, commerciality carried presumptive
   force against a finding of fairness, the presumption would swallow nearly all of the illustrative
   uses listed in the preamble paragraph of § 107, including news reporting, comment, criticism, …
   since these activities are generally conducted for profit in this country.” Id. at 584 (quotations
   and citations omitted).
                                                  12

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 12 of 16 PageID #: 936
   whether the work was (1) “factual or creative” and (2) published or unpublished. Balsley, 691

   F.3d at 760; Cariou v. Prince, 714 F.3d 694, 709-10 (2d Cir. 2013). “Fair use of expressive or

   creative works is more difficult to establish than fair use of factual or informational works, and

   the fair use defense is narrower when applied to unpublished works than when applied to

   published works.” Andy Warhol Found. for the Visual Arts, Inc. v. Goldsmith, 382 F. Supp. 3d

   312, 327 (S.D.N.Y. 2019)(citing Cariou, 714 F.3d at 709-10). As with the first factor, the

   significance of the second factor diminishes where the secondary work is transformative. Id.

          The Photograph is a drone image of a construction site. Plaintiff’s purpose in taking it

   was to show the existence of sinkholes. Plaintiff admits that the Photograph is not a product of

   artistic choice and expression [Doc. 66-1, ¶¶ 36-42]. He admits that “anyone [] could have taken

   drone shots of the construction site [Doc. 57, pg. 14]. His claim to creativity here relates to his

   skill operating the drone [Doc. 66, pg. 13]. Even though Plaintiff diminishes his role in taking

   the Photograph, photographs can be creative and worthy of protection even if from a drone.

   Photograph images can be creative. In this context, however, the Photograph was intended to

   convey information and not the result of creative expression.

          The Court also looks to see if the Photograph had been published.             Plaintiff had

   previously published it at the BOE meeting, in handouts he distributed at the meeting, and on his

   Facebook page. While this favors a finding of fair use, this factor “rarely play[s] a significant

   role in the determination of a fair use dispute.” Authors Guild v. Google, Inc., 804 F.3d 202, 220

   (2d Cir. 2015).

          3.         Amount and Substantiality of the Portion Used

          The third factor addresses “the amount and substantiality of the portion used in relation to

   the copyrighted work as a whole.” 17 U.S.C. § 107(3). “[T]he extent of permissible copying



                                                  13

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 13 of 16 PageID #: 937
   varies with the purpose and character of the use.” Campbell, 510 U.S. at 586-87. The focus here

   is on whether the copying is “reasonable in relation to the purpose of the copying.” Id. at 586. In

   this case, Defendant used the entirety of the Photograph. Plaintiff contends Defendant’s copying

   was “more than what was necessary to effectuate its purpose.” [Doc. 66, pg. 14]. But he does

   not explain why. Plaintiff’s enlarged Photograph was used at the BOE meeting as evidence that

   the construction site was ridden with sinkholes. Defendant’s article reported on the view held by

   the lead engineer, which contradicted the view Ireson had at the BOE meeting. In this context,

   Defendant’s copying the Photograph in its entirety was reasonable and consistent with its

   purpose of providing another explanation for the anomalies shown in the Photograph. That

   Defendant used the entire Photograph “does not necessarily weigh against fair use because

   copying the entirety of a work is sometimes necessary to make a fair use of the image.” Bill

   Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605, 613 (2d Cir. 2006). That is the case

   here.

           4.     Effect of the Use Upon the Market for or Value of the Original

           The final fair use factor considers “the effect of the use upon the potential market for or

   value of the copyrighted work.” 17 U.S.C. § 107(4). This factor “requires courts to consider not

   only the extent of market harm caused by the particular actions of the alleged infringer, but also

   ‘whether unrestricted and widespread conduct of the sort engaged in by the defendant would

   result in substantially adverse impact on the potential market’ for the original.” Campbell, 510

   U.S. at 590, 114 S.Ct. 1164. “[W]hen … the second use is transformative, market substitution is

   at least less certain, and market harm may not be so readily inferred.” Campbell, 510 U.S. at

   591. “The more transformative the secondary use, the less likelihood that the secondary use

   substitutes for the original.” Castle Rock Entm't, Inc. v. Carol Pub. Grp., Inc., 150 F.3d 132, 145



                                                   14

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 14 of 16 PageID #: 938
   (2d Cir. 1998)(citing Campbell, 510 U.S. at 591). There exists a “close linkage between the first

   and fourth factors, in that the more the copying is done to achieve a purpose that differs from the

   purpose of the original, the less likely it is that the copy will serve as a satisfactory substitute for

   the original.” Authors Guild v. Google, Inc., 804 F.3d 202, 223 (2d Cir. 2015).

           Plaintiff argues that Defendant’s copying of the Photograph supplanted the market in

   which Plaintiff had a reasonable expectation to earn licensing revenue. Plaintiff has not shown

   there is even a potential market for a drone image of a high school construction site in Sullivan

   County, Tennessee that attempts to show the existence of potential sinkholes [Doc. 66-1, ¶¶ 73-

   79]. It is undisputed that he has not earned anything from the Photograph, and the one outlet he

   contacted in an attempt to license the Photograph was not interested [Id.]. Moreover, the purpose

   to which Defendant used the Photograph differed than that of Plaintiff, reducing the likelihood

   that it would be a satisfactory substitute for the original. Authors Guild, 804 F.3d at 223.

   Defendant has not usurped the market for Plaintiff’s work. To be sure, Defendant’s use was

   commercial but only to the extent reporting on the news is commercial.                Defendant only

   generated $15.20 from indirect ad revenue from its webpage. Thus, it seems obvious that

   Defendant’s use of Plaintiff’s Photograph did not have a “substantially adverse impact on the

   potential market for the original.” Campbell, 510 U.S. at 590.

           On balance, Defendant’s use of Plaintiff’s Photograph provided a benefit to the

   community as it used the Photograph in a story about a topic of public concern. Its use was

   transformative because it provided a different interpretation of the Photograph than Plaintiff’s

   purpose, which was to show the existence of sinkholes at the construction site. The Photograph

   was informative and had already been published when Defendant republished it. That Defendant

   used the Photograph in its entirety does not weigh against it in this context. Finally, Defendant’s



                                                     15

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 15 of 16 PageID #: 939
   use did not have any adverse effect on the market for Plaintiff’s Photograph. In consideration of

   these statutory factors, the Court holds that as a matter of law Defendant’s use of Plaintiff’s

   Photograph was fair.2

   V.     CONCLUSION

          For the above reasons, the Court GRANTS Defendant’s motion for summary judgment

   [Doc. 54]. The Court DENIES Plaintiff’s motion for partial summary judgment [Doc.56]. The

   Court DISMISSES Plaintiff’s copyright claim with prejudice. The Clerk is directed to close the

   case. A separate judgment shall enter.

          SO ORDERED.



                                               s/Clifton L. Corker
                                               United States District Judge




   2  The Court finds it unnecessary to address Defendant’s arguments that Plaintiff had impliedly
   licensed the Photograph to them based on his distribution of the Photograph at the BOE meeting.
                                                  16

Case 2:19-cv-00092-DCLC-CRW Document 72 Filed 12/14/20 Page 16 of 16 PageID #: 940
